Citation Nr: 0204776	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of service-connected status post soft tissue 
amputation of right index finger with sensory neuropathy of 
distal phalanx.


REPRESENTATION

Appellant represented by:	Teresa Cooke, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from February 1973 to 
October 1995.

This matter arises from a December 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which granted service 
connection for status post soft tissue amputation of right 
index finger with sensory neuropathy of distal phalanx, and 
assigned a 0 percent rating.  The veteran appealed the issue 
of entitlement to a higher evaluation.  In July 1999, the 
Board remanded the claim for additional development.  In 
December 1999, the RO increased the veteran's rating to 10 
percent.  

In February 1999, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).


FINDING OF FACT

The veteran's status post soft tissue amputation of right 
index finger with sensory neuropathy of distal phalanx, is 
productive of numbness, but not ankylosis; there is no 
amputation at the proximal interphalangeal joint or proximal 
thereto.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected status post soft tissue amputation of right 
index finger with sensory neuropathy of distal phalanx, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.71a, 4.124a, Diagnostic Codes 
5153, 8515 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the December 1997 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher evaluation for his status post soft tissue 
amputation of right index finger with sensory neuropathy of 
distal phalanx.  In a December 1999 rating action, the RO 
increased his rating to 10 percent, and that decision, as 
well as a June 2000 supplemental statement of the case 
(SSOC), informed the appellant of the evidence needed to 
substantiate his claim.  In addition, in September 2001, the 
RO sent the veteran a letter notifying him of the VCAA's 
provisions (albeit for a different claim).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC and the 
September 2001 letter sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the basis of the denial of this claim.  
In a September 1999 letter, the appellant denied any post-
service medical treatment for the disability in issue.  The 
RO has also obtained service medical records from the 
National Personnel Records Center.  In addition, the 
appellant has been afforded a VA examination for the 
disability in issue.  The Board therefore finds that VA has 
done everything reasonably possible to assist him and that 
there is sufficient evidence of record to decide his claim 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that a higher evaluation is warranted for 
his status post soft tissue amputation of right index finger 
with sensory neuropathy of distal phalanx. Specifically, a 
review of his February 1999 hearing transcript shows that he 
argues that he has no feeling from the first knuckle.  He 
stated that he had difficulty using his (right index) finger 
for fastening buttons and zippers, typing, and dialing the 
phone, and that he used other fingers for these.  He denied 
finger pain.  But see veteran's notice of disagreement (in 
which he claimed that he had aches and pain due to his 
service-connected finger condition).

The veteran's service medical records show that in January 
1975, he caught his finger between two pieces of metal and 
suffered a traumatic amputation of the tip of his right index 
finger.  X-rays revealed a chip fracture on the distal aspect 
of the finger.  An attempt to reattach the severed portion of 
the finger failed.  

In December 1997, the RO granted service connection for 
status post soft tissue amputation of right index finger with 
sensory neuropathy of distal phalanx, and assigned a 0 
percent rating with an effective date for service connection 
of October 24, 1997.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In December 1999, the RO 
increased the veteran's rating to 10 percent, and assigned an 
effective date commensurate with the date of service 
connection (i.e., October 24, 1997).  Since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 10 percent for status post soft tissue amputation 
of right index finger with sensory neuropathy of distal 
phalanx is warranted for any period from October 24, 1997 to 
the present.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

The RO has rated the veteran's status post soft tissue 
amputation of right index finger with sensory neuropathy of 
distal phalanx analogously, see 38 C.F.R. § 4.20 (2001), to 
index finger amputation (38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5153), and to medial nerve paralysis (38 C.F.R. § 
4.124a, DC 8515).  

Under DC 5153, a 10 percent evaluation for amputation of the 
index finger of the major upper extremity is warranted if the 
point of amputation is at the distal joint or through the 
middle phalanx.  A 20 percent evaluation requires that the 
point of amputation be at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 30 
percent evaluation requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. § 4.71a, DC 5153.

Favorable or unfavorable ankylosis of the index finger of 
either hand warrants a 10 percent rating.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5153.  Ankylosis is considered 
to be favorable when the ankylosis does not prevent flexion 
of the tip of the finger to within 2 inches (5.1 cm.) of the 
median transverse fold of the palm.  It is considered 
unfavorable when it precludes such motion.  It is considered 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion or when there is 
rotation and angulation of the bones.  38 C.F.R. § 4.71a, 
Code 5225, note (3) preceding diagnostic code 5216, and note 
following diagnostic code 5227.

Under DC 8515, mild incomplete paralysis or neuritis of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted 
where there is moderate incomplete paralysis of the major 
extremity. 

A December 1997 VA examination report shows that the veteran 
reported a history of multiple finger fractures over the 
years in association with his job as an aircraft mechanic, 
and that he had persistent pain in all fingers of both hands.  
The report indicates that the veteran's right index finger 
wound had healed without sequalae, that he had full use of 
his right hand.  On examination, he was missing two to three 
millimeters (mm.) of the soft tissue tip of the index finger.  
There was no tenderness to palpation.  Both hands were normal 
to appearance and function.  He had good grip strength, 
bilaterally, with no swelling and no tenderness.  There was 
about ten degrees of medial deviation of the right index 
finger at the PIP (proximal interphalangeal) joint.  The 
relevant diagnoses were past history of soft tissue 
amputation, tip of right index finger, healed with no 
sequalae, and "Past history of multiple fractures of both 
hands.  Residual pain as noted.  No diagnosis to date."  An 
accompanying X-ray report for the hands was normal.  

A VA neurological examination report, dated in November 1999, 
states that at the time of his injury, the veteran lost about 
1/4 inch of his right index finger, and that the distal phalanx 
was fractured.  The report notes that an unsuccessful attempt 
was made to reattach the severed piece, and that the finger 
had healed well.  However, no sensation was recovered in the 
distal half of the terminal phalanx.  The report notes that 
the veteran is right-handed, and that there was no pain.  On 
examination, there was five over five strength in both hands 
and arms.  There was absent pin and touch sensation in the 
distal half of the terminal phalanx of the right index finger 
at approximately the same level as the base of the nail bed 
distally.  The diagnosis was sensory neuropathy of the distal 
phalanx of the right index finger, traumatic.  

The Board finds that the preponderance of the evidence is 
against the claim, and that the impairment resulting from the 
veteran's status post soft tissue amputation of right index 
finger with sensory neuropathy of distal phalanx warrants no 
higher than a 10 percent rating.  The evidence does not show 
that the veteran's right index finger is ankylosed, or that 
the right index finger amputation was at the proximal 
interphalangeal joint or proximal thereto.  Therefore the 
criteria for a rating in excess of 10 percent under DC 5153 
have not been met.  In addition, the evidence does not show 
that the veteran has moderate incomplete paralysis of the 
major extremity so as to warrant a rating in excess of 10 
percent under DC 8515.  In this regard, the November 1999 VA 
neurological examination report indicates that  there was 
five over five strength in both hands, absent pin and touch 
sensation in the distal half of the terminal phalanx of the 
right index finger at approximately the same level as the 
base of the nail bed distally.  The diagnosis was sensory 
neuropathy of the distal phalanx of the right index finger, 
traumatic.  There was no evidence of ankylosis, atrophy or a 
limitation of motion in the right index finger.  
Accordingly, the criteria for a rating in excess of 10 
percent under DC 8515 have not been met.  Therefore, the 
claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for status post soft tissue 
amputation of right index finger with sensory neuropathy of 
distal phalanx is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

